Case 4:20-cr-00156-RGE-HCA Document 2 Filed 09/17/20 Page 1 of 3

RECEIVED

SEP 17 2020

IN THE UNITED STATES DISTRICT COURT _gepx us. pisTRICT COURT
FOR THE SOUTHERN DISTRICT OF IOWA —_SOUTHERNDISTRICTOFIOWA

)
UNITED STATES OF AMERICA, ) Criminal No. 4:20-CR-156
)
v. ) INDICTMENT
)
DARRIUS DECNAN REDD, ) T. 18 U.S.C. § 1591(a)(1)
) T. 18 U.S.C. § 1591(b)(1)
Defendant. ) T. 18 U.S.C. § 1594(d)
) T. 18 U.S.C. § 1594(e)
) T. 18 U.S.C. § 1952(a)(8)(A)
) T. 21 U.S.C. § 841(a)(1)
) T. 21 U.S.C. § 859
) T. 28 U.S.C. § 2461(c)
)
THE GRAND JURY CHARGES:
COUNT 1

(Sex Trafficking of Victim 1 by Force, Fraud, and Coercion)

From in or about February 2, 2020, and continuing through in or about March
14, 2020, in the Southern District of Iowa and elsewhere, the defendant, DARRIUS
DECNAN REDD, did, in and affecting interstate commerce, knowingly recruit,
entice, harbor, transport, provide, obtain, and maintain by any means an adult
female, Victim 1, knowing and in reckless disregard of the fact that means of force,
threats of force, fraud, coercion, and a combination of these means, would be used to
cause Victim 1 to engage in a commercial sex act.

This is a violation of Title 18, United States Code, Section 1591(a)(1) and

1591(b)(1).
Case 4:20-cr-00156-RGE-HCA Document 2 Filed 09/17/20 Page 2 of 3

THE GRAND JURY FURTHER CHARGES:

COUNT 2 -
(Travel Act—Facilitate Prostitution)

From in or about June 14, 2019, and continuing through in or about September
3, 2020, in the Southern District of Iowa and elsewhere, the defendant, DARRIUS
DECNAN REDD, did knowingly use a facility of interstate and foreign commerce,
namely a cellular telephone and the Internet, with the intent to promote, manage,
establish or carry on an unlawful activity, that is, a prostitution offense, and
thereafter performed an act to promote, manage, establish, and to facilitate the
promotion, management, establishment and carrying on of such unlawful activity.

This is a violation of Title 18, United States Code, Section 1952(a)(3)(A).

THE GRAND JURY FURTHER CHARGES:

COUNT 3
(Distribution to Person Under Age Twenty-One)

From in or about February 2, 2020 through in or about March 14, 2020, in the
Southern District of Iowa, the defendant, DARRIUS DECNAN REDD, a person at
least eighteen years of age, knowingly and intentionally distributed a mixture and
substance containing a detectable amount of methylenedioxymethamphetamine
(MDMA), a Schedule I controlled substance, to a person under twenty-one years of
age (Victim 1).

This is a violation of Title 21, United States Code, Sections 841(a)(1) and 859.
Case 4:20-cr-00156-RGE-HCA Document 2 Filed 09/17/20 Page 3 of 3

THE GRAND JURY FINDS:
NOTICE OF FORFEITURE
If the defendant, DARRIUS DECNAN REDD, is convicted of the offense
alleged in Count 1 of this Indictment, the defendant shall forfeit to the United States
his interest in the following property:

a. Any property, real or personal, used or intended to be used to commit or
to promote the commission of such offense; and

b. Any property, real or personal, constituting or derived from, any
proceeds that such person obtained, directly or indirectly, as a result of
such violation, or any property traceable to such property.

This is pursuant to Title 18, United States Code, Section 1594(d), 1594(e), and

28 U.S.C. § 2461(c).

A TRUE BILL.

 

FOREPERSON

Mare Krickbaum
United States Attorney

By:
Virginia M. Bruner
Assistant United States Attorney
